IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,723


EX PARTE EUGENE IVORY HENTON, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. C-4-008105-0220105-A IN CRIMINAL DISTRICT COURT NUMBER
FOUR FROM TARRANT COUNTY


 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of burglary of a
building and sentenced to four years' imprisonment.  He did not appeal his conviction. 
	Applicant was initially placed on court-ordered community supervision for this conviction. 
Applicant's supervision was revoked due to a conviction for sexual assault which has subsequently
been overturned by this Court on the basis of actual innocence (See Ex Parte Henton, AP-75,344
[Tex. Crim. App. delivered February 15, 2006]).
	Applicant contends that there is no evidence to sustain the revocation of his community
supervision and that the judgment revoking community supervision should be vacated.  Both the State
and the trial court agree and recommend that relief be granted.
	Relief is granted.  The judgment in Cause No. C-4-008105-0220105-A in the Criminal District
Court number Four Judicial District Court of Tarrant County is set aside, and the judgment
sentencing Applicant to community supervision is reinstated.
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional
Institutions Division and Pardons and Paroles Division.

Delivered: June 27, 2007
Do Not Publish